Exhibit 10.1

 

SECURITIES EXCHANGE AGREEMENT

 

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of April 30,
2019, is entered into by and between Helios and Matheson Analytics Inc., a
Delaware corporation (the “Company”), and the party identified as “Holder” on
the signature page hereto (the “Holder”).

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
March 25, 2019, between the Company and the Holder and the other purchasers
signatory thereto (the “Purchase Agreement”) and the Registration Statement (as
defined in the Purchase Agreement), the Holder purchased Series F-2 Warrants
(the “Warrants”) to purchase up to 20,080 shares of Preferred Stock of the
Company, having an exercise price of $100 per share and an expiration date of
five (5) years following the initial exercise date as set forth therein; and

 

WHEREAS, pursuant to the terms herein, the Company and the Holder have agreed to
exchange the Warrants for a debenture of the Company to be issued to the Holder
in the form of Exhibit A hereto (the “Debenture”), having an initial principal
amount of $700,000.00.

 

WHEREAS, defined terms not otherwise defined herein shall have the meanings set
forth in the Purchase Agreement and if not defined therein, then in the
Debenture.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the Company and the Holder hereby
agrees as follows:

 

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Holder shall, and the Company shall, pursuant
to Section 3(a)(9) and/or Section 4(a)(2) of the Securities Act, exchange the
Warrants for the Debenture. Subject to the conditions set forth herein, the
exchange of the Warrants for the Debenture shall take place on April 30, 2019,
or at such other time and place as the Company and the Holder mutually agree
(the “Closing” and the “Closing Date”). At the Closing, the following
transactions shall occur (such transactions, an “Exchange”):

 

1.1 On the Closing Date, in exchange for the Warrants, the Company shall deliver
the Debenture to the Holder or its designee in accordance with the Holder’s
delivery instructions set forth on the Holder’s signature page hereto. Upon
delivery of the Debenture to the Holder in accordance with this Section 1.1, all
of the Holder’s rights under the Warrants shall be extinguished. The Holder
shall tender to the Company the Warrants within three Trading Days of the
Closing Date.

 

1.2 On the Closing Date, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Debenture, and the Warrants shall be
deemed for all corporate purposes to have been cancelled, irrespective of the
date such Debenture is delivered to the Holder in accordance herewith.

 

 

 

  

2. Closing Conditions.

 

2.1 Conditions to Holder’s Obligations. The obligation of the Holder to
consummate the Exchange is subject to the fulfillment, to the Holder’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) Issuance of Securities. At the Closing, the Company shall issue the
Debenture, registered in the name of the Holder.

 

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Holder, and
the Holder shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

(e) Consents. The Company shall have obtained all required consents and
approvals required to effect the transaction hereunder.

 

2.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Holder contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

2

 

  

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Holder that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

 

3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchange, and the issuance of the Debenture have been taken on or prior to the
date hereof.

 

3.3 Valid Issuance of the Securities. The Debenture, when issued and delivered
in accordance with the terms of this Agreement, for the consideration expressed
herein, will be duly and validly issued, fully paid and non-assessable.

 

3.4 Offering. The offer and issuance of the Debenture as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act.
Neither the Company nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemptions.

 

3.5 Compliance with Laws. To the Company’s knowledge, the Company has not
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a material adverse effect on its
business and the Company has not received written notice of any such violation.

 

3.6 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

 

3.7 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such that would
reasonably be expected to have a Material Adverse Effect on the Company or its
Subsidiaries and that would be required to be disclosed under Item 103 of
Regulation S-K under the Securities Act and which has not been publicly
announced, except as disclosed in the SEC Reports or in Schedule 3.1(j) of the
Purchase Agreement.

 

3.8 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3

 

  

3.9 Disclosure. The Company confirms that neither the Company nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in the securities of the Company.

 

3.10 No Commission Paid. Neither the Company nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a)(9) of the Securities Act
and the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange.

 

3.11 Characteristics. The Company acknowledges and agrees that, in accordance
with Section 3(a)(9) of the Securities Act, the Debenture issued in exchange for
the registered Warrants take on the registered characteristics of the Warrants.
The Company agrees not to take any position contrary to this Section 3.12.

 

4. Representations and Warranties of the Holder. The Holder hereby represents,
warrants and covenants that:

 

4.1 Authorization. The Holder has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2 Ownership of the Warrants. The Holder owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Warrants hereunder
free and clear of all rights and Liens. The Holder has full power and authority
to transfer and dispose of the Warrants to the Company free and clear of any
right or Lien.

 

4.3 Holder Status. The Holder is an “accredited investor” as such term is
defined in Rule 501(a) under the Securities Act.

  

4.4 Understandings or Arrangements. The Holder is acquiring the Debentures
hereunder as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Debentures. The Holder is acquiring the Debentures
hereunder in the ordinary course of its business.

 

4

 

  

5. Additional Covenants.

 

5.1 Disclosure. The Company shall, on or before 9:30 a.m., New York City time,
on the first business day after the date of this Agreement, file with the
Securities and Exchange Commission a Current Report on Form 8-K (the “8-K
Filing”) disclosing all material terms of the transactions contemplated hereby.
From and after the filing of the 8-K Filing, the Holder shall not be in
possession of any material, nonpublic information received from the Company or
any of its respective officers, directors, employees or agents that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause its
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company from and after the filing
of the 8-K Filing without the express written consent of the Holder. The Company
shall not disclose the name of the Holder in any filing, announcement, release
or otherwise, unless such disclosure is required by law or regulation. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Holder or any of its affiliates, on the other hand,
shall terminate.

 

5.2 Most Favored Nations. The Company covenants and agrees that it has not
entered into an exchange agreement with any other holder of Warrants (each, an
“Other Holder”) for any material amendments, modifications or exchanges to the
terms of such Warrants (or settlement or exchange of such Warrants for other
material consideration) (each a “More Favorable Agreement”), that is more
favorable to such Other Holder than those of the Holder pursuant to this
Agreement. If the Company enters into a More Favorable Agreement with terms that
are materially different from this Agreement (“material” shall be in the
reasonable determination of the Holder), then (i) the Company shall provide
written notice thereof to the Holder promptly following the occurrence thereof
and (ii) the terms and conditions of this Agreement that shall be, without any
further action by the Holder or the Company, automatically and retroactively to
the date hereof, amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of such more favorable
material terms and/or conditions (as the case may be) set forth in such More
Favorable Agreement, provided that upon written notice to the Company within
five business days of such Company’s written notice, the Holder may elect not to
accept the benefit of any such amended or modified material term or condition,
in which event the material term or condition contained in this Agreement shall
continue to apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder. The provisions of this paragraph shall apply
similarly and equally to each More Favorable Agreement and shall be effective
whether or not the Holder holds the Debentures at such time. The Company will
notify the Holder any time it enters into any agreement with any Other Holder
relating to the Warrants and, at the request of the Holder, provide the Holder
with such agreement for its review.

 

5

 

  

5.3 Amendment of Purchase Agreement; Waivers.

 

(a) Amendments. The Holder and the Company hereby agree that the Purchase
Agreement shall be amended to remove the requirement that the Company obtain the
Shareholder Approval, including without limitation, as follows:

 

(i) The definition of Shareholder Approval in Section 1.1 of the Purchase
Agreement is hereby deleted.

 

(ii) Section 3.1(e) of the Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.3 of this Agreement, (ii)
the filing with the Commission of the Prospectus Supplement and (iii) such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).”

 

(iii) Section 4.11 of the Purchase Agreement is hereby deleted.

 

(iv) Section 4.15 of the Purchase Agreement is hereby deleted in its entirety.

 

(b) Effect; Waiver. Upon execution hereof and consent to the foregoing amendment
by all other Purchasers (as defined in the Purchase Agreement), each reference
to the Purchase Agreement shall be to the Purchase Agreement as amended hereby.
Regardless and independent of such amendments going into effect, the Holder, in
its capacity as Purchaser under the Purchase Agreement, hereby waives the
requirement that the Company obtain the Shareholder Approval, consistent with
the amendments set forth in Section 5.3(a) hereof.

 

5.4 Definitions. The Debenture shall for all such purposes be deemed
“Securities” as used under the Purchase Agreement, to the extent applicable, as
if the Debenture were issued pursuant to such agreement.

 

5.5 Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

  

6

 

  

6. Miscellaneous.

 

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered pursuant to the terms of the Purchase
Agreement.

 

6.4 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

 

6.5 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.6 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersede and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

7

 

  

6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.8 Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the Closing and delivery of the
Debenture.

 

6.9 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 





6.10 Independent Obligation. The obligations of the Holder under this Agreement
are several and not joint with the obligations of any Other Holder under any
other agreement, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any such other
agreement. Nothing contained herein, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any other
agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

[signatures on following pages]

 

8

 

  

IN WITNESS WHEREOF, this Securities Exchange Agreement is executed as of the
date first set forth above.

 

HELIOS AND MATHESON ANALYTICS INC.         By:       Name:     Title:  

 

[signature page of Holder to follow]

 

9

 

  

SIGNATURE PAGE OF HOLDER TO

SECURITIES EXCHANGE AGREEMENT

BETWEEN HELIOS AND MATHESON ANALYTICS INC. AND

THE HOLDER THEREUNDER

 

Name of Holder: ___________________________________

 

By: ______________________________________________

 

Name: ____________________________________________

 

Title: _____________________________________________

 

Delivery Instructions:

 

 

 



